Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3, 5, 7-9, 11 and 13-25 are pending. Claims 2, 4, 6, 10 and 12 are canceled. Claims 1, 3, 5, 7-9, 11 and 13-25 are subject to restriction and/or election requirement.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 3, 5, 7-9, 11 and 13-24, drawn to a collection device.
Group II, claim(s) 25, drawn to a method of assessing a disease status of an individual.

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is selected, a single species must be elected from each of the groups below:
Species Group A: Drawn to various conditions that the plurality of QC markers are indicative. A single species must be elected from one of the various conditions that the plurality of QC markers are indicative of claim 1. 
Species Group B: Drawn to various sample integrity. A single species must be elected from one of the various sample integrity of claim 5. 
Species Group C: Drawn to the plurality of QC markers. A single species must be elected from one of the various plurality of QC markers from claim 7 or claim 11 or claim 13. 
Species Group D: Drawn to various filter storage conditions. A single species must be elected from one of the various filter storage conditions of claim 9. 
Species Group E: Drawn to various population of molecular sensors. A single species must be elected from one of the various population of molecular sensors of claim 15. 
Species Group F: Drawn to various observable signals. A single species must be elected from one of the various observable signals of claim 16. 
Species Group G: Drawn to various endogenous molecules. A single species must be elected from one of the various endogenous molecules of claim 17. 
Species Group H: Drawn to various types of mutations. A single species must be elected from one type of the mutations of claim 20. 
Species Group I: Drawn to the location either within or outside of an area for sample deposition wherein at least one marker population from the plurality of QC markers is disposed on the collection backing. A single species must be elected from one of the locations from claim 23 or claim 24. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1 is generic for Group I.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and Group II lack unity of invention because the groups do not share the same or corresponding technical feature.
 drawn to a method of assessing a disease status of an individual, comprising: a) analyzing a first biomarker panel comprising at least one biomarker for a sample collected from the individual to detect at least one disease signal; b) selecting a second biomarker panel for further analysis when the at least one disease signal is detected; and c) analyzing the second biomarker panel to assess disease status of the individual. The markers in Group I is used for quality control purpose therefore will not be appropriate to be used in Group II, wherein the biomarkers are used to assess a disease status.
	Thus, the two groups are not linked by a common technical feature.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        February 2, 2022